WHEREAS this court, in In re Pendergast, 245 Kan. 312, 776 P.2d 1202 (1989), placed respondent on probation with specific conditions of supervision, and appointed James E. (Jeb) Benfer III, Chairman of the Topeka Bar Association Impaired Lawyers Committee, to supervise respondent during his probation; and
WHEREAS this court has received the reports required of Mr. Benfer and the disciplinary administrator; therefore,
It Is Ordered that respondent’s probation be continued on an unsupervised basis for a period of one year from the date of this order, and that respondent submit a written report to the disciplinary administrator on a quarterly basis, i.e., January 1991, April 1991, July 1991, and October 1991, as to respondent’s progress concerning: (1) his alcoholism; (2) his repayment or arrangements to repay the debt owed to the Fourth National Bank (now Bank IV); and (3) his employment as an attorney.
It Is Further Ordered that the disciplinary administrator shall submit a report to this court at the end of one year and, upon receipt of the report, this court shall upon notice make such further order as justice may require.
It Is Further Ordered that, in the event respondent fails to abide by the conditions set out in its previous order and herein, a show cause order may issue to the respondent, and this court shall take whatever disciplinary action it deems just and proper without further formal proceedings.
It Is Further Ordered that this order shall be published in the Kansas Reports and that the costs herein be assessed to the respondent.